Opinion by
Johnson, J.
It was stipulated that the principles herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C.C.P.A. 112, C.A.D. 351) and that one case of pliers, reported by tbe inspector as manifested, not found, was not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon tbe one ease of pliers, which was reported by the inspector as manifested, not found. The protest was sustained to this extent.